Exhibit 99.36 Sangui BioTech International, Inc. 1393 North Bennett CircleFarmington, Utah 84025 c/o SanguiBioTech GmbH Alfred-Herrhausen-Str. 44 58455 Witten CHITOSKIN paper meets strong interest at European Wound Management Association Conference Witten, Germany, June 30, 2006 At the 2006 European Wound Management Association Conference (Prague May 18 - 20), Professor Wolfgang Barnikol, M.D., Ph.D., introduced “Chitosan matrix pads. A new generation of wound dressings”. This paper was held in a free paper session covering innovative wound management technologies and met noticeable interest with industry and medical attendants. Wolfgang Barnikol, Sangui BioTech International President and CEO, highlighted the many advantages offered by Chitosan based wound pads. Sangui's CHITOSKIN product is produced from natural Chitosan and porcine gelatine. The mixture of both substances is cross-linked and freeze-dried in a special process. The resulting sponge-like structure serves as a matrix for tissue growth supporting wound healing in all of its four phases. The chemical properties of CHITOSKIN, moreover, result in favourable effects such as hemostasic and anti-microbial results, macrophage stimulation, enhanced granulation and epithelization. Gerd Mayer, Director Marketing with Karl Beese GmbH & Co., leading hospital supply vendor and Sangui's distribution partner, who also attended the conference explained: “We experienced a good response from conference participants and see significant market potential for Europe's first and only Chitosan based wound dressing.” SanguiBioTech GmbH is a wholly owned subsidiary of Sangui BioTech International, Inc. (www.pinksheets.com: SGBI). For more information please contact: Joachim Fleing Phone: +49 (160) Fax: +49 (2302) 915 191 e-mail: fleing@sangui.de Some of the statements contained in this news release discuss future expectations, contain projection of results of operation or financial condition or state other “forward-looking” information.These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements.The forward-looking information is based on various factors and is derived using numerous assumptions.Important factors that may cause actual results to differ from projections include, among many others, the ability of the Company to raise sufficient capital to meet operating requirement. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and variations of such words and similar expressions are intended to identify such forward-looking statements.Unless required by law, the Company undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise.
